Citation Nr: 0930543	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  08-06 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a right ankle 
disorder.

3.  Entitlement to service connection for a right thigh 
disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1966 to March 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2006 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in December 2008 (i.e. 
a video hearing).  The hearing transcript has been associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The January 1966 service entrance examination reflects normal 
clinical findings for the lower extremities and negative 
histories as to "trick' or locked knee."  The service 
medical evidence indicates that the Veteran was seen in 
October 1966 for pain in the right leg, specifically 
tenderness in the right shin, after a bus accident the 
previous evening.  Examination revealed several muscle 
hernias in the right lateral calf, and the Veteran was 
assessed with contusion.  The Veteran was then seen in 
October 1967, when he reported a history of the right knee 
"giv[ing] out at times when he walks" since the right knee 
"pop[ped]" while wrestling three weeks earlier.  After 
examination, the Veteran was assessed with a mild contusion 
of the right knee and provided an Ace wrap.  The Veteran was 
seen again in December 1968, when he reported pain in and 
bumps on the legs, which was aggravated by exercise.  On 
initial examination, the Veteran was believed to have fascial 
herniations and dermatitis, and he was diagnosed with shin 
splints versus stasis dermatitis, and he was told to tape his 
ankles.  Follow-up examination revealed venous insufficiency 
in both legs, and the follow-up record documents diagnoses of 
dermatitis and varicosities.  In February 1969, the Veteran 
reported continued pain in the lower legs which was 
aggravated by exercise and relieved by rest.  Examination 
revealed small varicosities over the right tibia.  The 
examiner stated that the varicosities were associated with 
the superficial venous system and indicated that they would 
be benefited by elevation of both legs several times daily 
and a pair of support hose.  The March 1969 separation 
examination record reflects normal findings for the lower 
extremities.

Post-service records indicate that the Veteran reported a 
history of pain in the lower portion of both legs after 
prolonged standing during a May 1974 VA examination.  The 
musculoskeletal system was noted to be normal, and after 
examination the Veteran was diagnosed with superficial 
varicose veins with probable incompetent perforating veins.  
The examiner stated that he saw no evidence for a diagnosis 
of herniation.  The record is then silent as to any leg 
problem until July 1999 when the Veteran reported aching and 
edema in both legs for several years, which was worse in the 
right leg.  See July 1999 VA treatment record.  In response 
to these complaints, the Veteran was provided compression 
hose.  The Veteran continued to report pain in the legs, and 
in February 2000, he reported that he also had a persistent 
problem with knee instability, for which he was provided a 
brace.  See February 2000 VA treatment record.  

A VA examination was conducted in May 2001.  The record 
reflects the Veteran's history of "a lot of problems with 
his legs, more so on the right leg, right ankle, and right 
knee".  Examination and X-ray images revealed "very early" 
patellofemoral joint degenerative change in the right knee.  

Subsequent VA treatment records reflect continued complaints 
of leg and knee pain, histories of knee and leg pain since 
service, and findings of degenerative medial meniscus tear 
and chondromalacia of the medial femoral condyle of the right 
knee.  See, e.g., August 2002 and April 2004 VA treatment 
records.  

Another VA examination was conducted in October 2007.  The 
record reflects the Veteran's history of injuring his right 
knee in service while going down a mountain and of having 
progressive knee pain since that time.  After examination and 
review of X-ray images which revealed normal right ankle and 
normal right knee, the examiner diagnosed the Veteran with 
right knee and right ankle pain.  The examiner noted that the 
record included past diagnoses of chondromalacia of the right 
ankle and right knee and reflected in-service treatment for 
"pain on the legs" in December 1968 and knee problems in 
October 1966, and he stated that the "right ankle 
chondromalacia as diagnosed on VA exam[ination in] August 
2002 is as least as likely as not caused by or a result of 
right ankle [symptoms] shown in service records."  

After review of the evidence, the Board finds that further 
development is needed on the claims of service connection.  
Initially, the Board notes that at the December 2008 personal 
hearing, the Veteran indicated that there was outstanding 
relevant evidence, namely there was an outstanding record 
from an annual medical examination at the VA Medical Center.  
This, and all other outstanding VA treatment records, should 
be obtained.  

Additionally, the Board finds that, based on the evidence of 
in-service treatment for the knee and the evidence of post-
service diagnoses of right knee disorders, an opinion is 
needed as to whether the Veteran has a right knee disorder 
that onset in service or is causally related to service.  See 
38 U.S.C.A. § 5103A(d).  

Furthermore, clarification is needed in regard to the claim 
of service connection for a right ankle disorder.  Although 
the evidence includes a positive nexus opinion, the Board 
finds that the opinion currently carries no probative weight 
since the opinion is based on a misstatement of the service 
medical records:  the service medical records do not report 
any "ankle symptoms."  Thus, the Board finds that an 
addendum should be obtained to determine if the Veteran has a 
current right ankle disorder that onset in service or is 
causally related to service.  

Finally, an opinion is needed on the claim of service 
connection for a right thigh disorder.  The evidence 
documents the Veteran's complaint of right thigh numbness, 
which is "most likely" the result of neuropathy of the 
lateral femoral cutaneous nerve.  See March 2003 VA 
electromyography (EMG) report.  Based on the Veteran's 
histories and the EMG report, the Board finds that a VA 
examination should be conducted and an opinion obtained to 
determine whether the Veteran has a right thigh disorder that 
is related to either service or a service-connected 
disability.  See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain all outstanding 
VA treatment records and should ask the 
Veteran about the existence of any 
outstanding private treatment records.  

2.  The AMC should schedule the Veteran 
for a VA examination to determine the 
nature and etiology of his right knee 
disorder.  All testing deemed necessary 
by the examiner should be performed and 
the results reported in detail.  The 
claims folder must be available for 
review by the examiner in conjunction 
with the examination and this fact should 
be acknowledged in the report.  For any 
diagnosed disorder, the examiner is 
requested to state whether it is at least 
as likely as not that the disorder was 
incurred in service or is otherwise 
causally related to service, particularly 
the in-service injury.  A rationale for 
the opinion should be provided.  

3.  The AMC should return the claims file 
to the VA examiner who conducted the 
October 2007 VA examination (or, if 
unavailable, to another appropriate VA 
reviewer).  In an addendum, the reviewer 
should provide more detailed rationale 
for his opinion that the Veteran's right 
ankle disorder onset in service.  The 
claims file must be made available to the 
examiner in conjunction with the 
examination.  The rationale for the 
opinion expressed must be provided.  

4.  The AMC should schedule the Veteran 
for a VA examination to determine the 
nature and etiology of his right thigh 
numbness.  All testing deemed necessary 
by the examiner should be performed and 
the results reported in detail.  The 
claims folder must be available for 
review by the examiner in conjunction 
with the examination and this fact should 
be acknowledged in the report.  The 
examiner is requested to state whether 
the Veteran has a chronic disorder 
manifested by numbness in the right 
thigh, and, if so, to state whether it is 
at least as likely as not that the 
disorder onset in service, is causally 
related to service, or was caused or 
aggravated by a service-connected 
disability.  A rationale for the opinion 
should be provided.  

5.  Thereafter, the AMC should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


